Citation Nr: 0504940	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.




This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO denied entitlement to service connection for a chronic 
acquired low back disorder.

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claims file.

In April 2004 the Board remanded the claim to the RO for 
further development and adjudicative action.

In December 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
active service or for years thereafter.

2.  Osteoarthritis was not shown disabling to a compensable 
degree during the first post service year.

3.  The competent and probative medical evidence of record 
does not establish that the veteran has a chronic acquired 
low back disorder which has been linked to active service on 
any basis.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the clinical evaluation 
of the spine was reported as normal when the veteran was 
examined for enlistment in July 1981.  He denied a history of 
recurrent back pain when he completed the medical history 
portion of the examination.  In August 1982 he was seen with 
a complaint of back pain.  The pain was said to have occurred 
while he was lifting a rack and said to be a burning type.  
He was in no acute distress and was able to touch the floor 
with minor discomfort.  There was some tenderness to 
palpation at the right lower back.  Muscle strain was 
diagnosed.  The spine was reported as normal when the veteran 
was examined for discharge from service in July 1984.

A January 1988 private medical report shows the veteran had 
been employed as a warehouseman for three years.  On October 
12, 1987, he was lifting some heavy boxes and started to 
experience some pain in his low back with radiation into the 
right buttock.  He returned to work for a three day period 
but had otherwise been off from work.  X-rays revealed marked 
straightening of the lumbar spine with some absence of the 
normal lordosis.  The diagnostic impression was chronic 
mechanical low back pain.  

A February 1988 computerized axial tomography of the lumbar 
spine was normal except for minor hypertrophic changes of the 
facets at L4-5 and L5-S1.  


A March 1989 private medical report from Dr. JN (initials) 
shows the veteran reported for evaluation of injuries 
sustained on January 31, 1989.  He was lifting a heavy box 
when he felt his back pop.  He had had pain since that time.  
Initially he had been seen by another physician who kept him 
out of work for four weeks.  When released to return for 
work, he continued to have pain.  Examination resulted in an 
impression of mechanical low back pain with possible central 
lumbar herniated nucleus pulposus (HNP).  He returned in June 
for further evaluation at which time he had mild, mechanical 
low back pain.

A November 1999 medical statement shows the veteran was 
treated from November 1985 to November 1997 for bilateral 
"lumbo-sciatic, more on the left".  It was noted that he 
was treated for lumbalgia in November 1995.

An October 1999 medical statement from a private chiropractor 
shows the veteran was diagnosed with lumbosacral radiculitis 
and lumbar osteoarthritis.

An October 1999 VA medical record shows the veteran had a 15 
year history of low back pain, which he related to trauma 
during service.  He related that while he was pulling racks 
he felt a "crack".  He also described low back pain after 
pulling "mats" on an airfield.  He stated that the military 
told him he had muscle strain.  He described mild daily 
episodes but with more severe exacerbations once a year.  He 
described left anterior thigh tingling and radiation to the 
left gluteus.

In November 1999 the veteran filed a claim of entitlement to 
service connection for a back disorder.  He requested a VA 
medical examination.

A December 1999 VA medical record shows the veteran had some 
degree of lower back pain.  

A March 2000 VA x-ray disclosed degenerative disc narrowing 
at L5-S1 with marginal osteophytes.




In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claims file.  His 
basic contention was that the documented injury reported in 
1982 in service was the foundation for his current back 
disorders.  When asked by the undersigned whether he would 
report for a VA medical examination if such were indicated to 
be necessary, he answered in the affirmative.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When entitlement to a benefit cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
denied.  38 C.F.R. § 3.655(a)(b) (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. Id.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Id.  When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the November 2001 rating decision, the 
August 2002 Statement of the Case and the December 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim for service connection for a chronic 
acquired low back disorder.  The August 2002 Statement of the 
Case set forth the text of the VCAA regulations and of 
critical revisions of the applicable rating criteria.  

In addition, in April 2001 and April 2004 the RO sent the 
veteran a letter that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 2001, subsequent to 
the April 2001 VCAA notice letter.  
Accordingly, the RO's procedural actions in this case are in 
compliance with Pelegrini, supra.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant do not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

As noted above, the RO's April 2001 and april 2004 letters 
discussed the evidence requirements that apply to the claim 
at issue and advised him of the importance of submitting 
evidence to satisfy these requirements.  The instructions 
regarding the need to submit the specified evidence is the 
substantial equivalent of an explicit request that he submit 
any evidence that he had in his possession.  As noted above, 
it is also relevant that the veteran did not respond to this 
notice.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran not only requested but testified 
before the undersigned that he was willing to report for a VA 
examination to provide information regarding the etiology of 
his low back disorder.  The RO scheduled the veteran for a VA 
examination as directed by the Board in its April 2004 remand 
action.  The correspondence to the veteran to his address of 
record is on file.

Incredibly, the veteran failed to report for the scheduled 
examination.  He had been advised by the Board of the 
possible consequences of failure to report for such 
examination in the April 2004 Board remand action. (38 C.F.R. 
§ 3.655 (2004).  

The RO's correspondence to the veteran in October 2004 
advising him of the examination, also advised him of the 
possible consequences for failing to report for such 
examination.  There has been no contact from the veteran to 
explain his failure to report for the scheduled VA 
examination.  

Neither the local representative at the RO nor the national 
representative at the Board have provided an explanation as 
to why the veteran failed to report for the scheduled VA 
examination.  

The Board has no alternative but to conclude that there is no 
good cause for the veteran's failure to report for the 
scheduled VA examination, and that he is not interested in 
having another examination scheduled.


Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as a chronic acquired low 
back disorder.  He does not satisfy the other two 
requirements for prevailing on a claim for service 
connection.  

In this regard, there is no evidence of incurrence or 
aggravation of a chronic acquired low back disorder in 
service.  The service medical records do document sustention 
of injury which was diagnosed as muscle strain.  No residual 
disability was shown when the veteran was examined for 
separation from service.

The Board certainly takes cognizance of the veteran's claim 
of persistent low back symptomatology since the documented 
inservice injury.  The veteran is in effect alleging a degree 
of continuity of symptomatology following service.  See 
Voerth, McManaway, Savage, supra.  

However, the post service medical record is replete with 
reports of other injuries to the back following service.  
Neither VA nor private medical professionals have linked the 
veteran's currently diagnosed low back symptomatology to any 
incident of service.  The third requirement that there be 
competent medical opinion linking the disability at issue has 
clearly not been met.  



The veteran is a lay person who has expressed an opinion 
relating his low back disorder to service.  He is not 
competent to address causation or etiology thereof.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As the Board noted earlier, the service medical records, 
while documenting injury, do not show incurrence of a chronic 
acquired low back disorder.  

Post service diagnosed osteoarthritic changes in the back 
were not shown to be disabling to a compensable degree during 
the first post service year.  

The veteran without good cause shown failed to report for a 
VA medical examination which would have determined one way or 
the other whether his current low back disorder is of service 
origin.

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
low back disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired low 
back disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).



ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


